AP-77,034
                                                                       COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
                                                                    Transmitted 2/17/2015 12:48:39 PM
                                    NO. AP-77,034                      Accepted 2/17/2015 1:09:12 PM
      February 17, 2015
                                                                                         ABEL ACOSTA
                                                                                                 CLERK
                                         IN THE

                          COURT OF CRIMINAL APPEALS

                                   AUSTIN, TEXAS

BRANDON DANIEL                              §                            APPELLANT

VS.                                         §

THE STATE OF TEXAS                          §                               APPELLEE

              APPEAL FROM THE 403RD JUDICIAL DISTRICT COURT

                             TRAVIS COUNTY, TEXAS

                            CAUSE NO. D1-DC-12-201718

              STATE'S FIRST MOTION FOR EXTENSION OF TIME

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

        The State of Texas respectfully moves for an extension of the deadline for filing

the State’s brief and, in accordance with Texas Rules of Appellate Procedure 38.6 and

10.5(b), advises the Court as follows:

        (a) Following his conviction for Capital Murder, the appellant was sentenced to

death so the notice of appeal in the above cause is automatic. Appellant’s counsel filed

a brief on January 16, 2015.

        (b)    The State’s brief is currently due on February 17, 2015.


                                            1
      (c)      This request is that the deadline for filing the State’s brief be extended by

60 days.

      (d)      The number of previous extensions of time granted for submission of the

State’s brief is: none.

      (e)      The State relies upon the following facts to reasonably explain the need

for an extension of the deadline:

            1. During the period since this brief was filed, the attorney assigned to this

                case has been working on other pressing appellate matters and has not

                had sufficient time to prepare an adequate response to this brief. The

                attorney assigned to this case has also been assisting trial counsel in

                pretrial issues for the upcoming retrial in State v. Cathy Lynn

                Henderson, cause number D-1-DC-94-942034.

            2. This request is not made for the purpose of delay, but to ensure that the

                Court has a proper State’s brief to aid in the just disposition of the above

                cause.




                                             2
      WHEREFORE, the State of Texas respectfully requests that the deadline for

filing the State’s brief be extended to April 20, 2015.

                                              Respectfully submitted,

                                              ROSEMARY LEHMBERG
                                              District Attorney
                                              Travis County, Texas

                                              /s/ Lisa Stewart
                                              Lisa Stewart
                                              Assistant District Attorney
                                              State Bar No. 06022700
                                              P.O. Box 1748
                                              Austin, Texas 78767
                                              (512) 854-9400
                                              Fax No. 854-4810
                                              Lisa.Stewart@traviscountytx.gov
                                              AppellateTCDA@traviscountytx.gov




                                          3
                      CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify, based

upon the computer program used to generate this motion, that this motion contains

258 words, excluding words contained in those parts of the motion that Rule 9.4(i)

exempts from inclusion in the word count. I certify, further, that this motion is

printed in a conventional, 14-point typeface.


                                                /s/ Lisa Stewart
                                                Lisa Stewart
                                                Assistant District Attorney


                          CERTIFICATE OF SERVICE

      I hereby certify that, on the 25th day of November, 2014, a true and correct

copy of this motion was served, by U.S. mail, electronic mail, facsimile, or

electronically through the electronic filing manager, to the Appellant’s attorney on

appeal, Ariel Payan, Attorney at Law, 1012 Rio Grande, Austin, Texas 78701;

Honorable Lisa C. McMinn, State Prosecuting Attorney, P.O. Box 13046, Austin,

Texas 78711; appellant’s writ of habeas corpus attorney, Brad Levenson, Office of

Capital Writs, 1033 La Posada Drive, Suite 374, Austin, Texas 78752-3824.


                                                /s/ Lisa Stewart
                                                Lisa Stewart
                                                Assistant District Attorney


                                          4